DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20060087531 A1 to Eiseman et al. in view of U.S. 20180304641 A1 to Ben-zur et al., and Yoshida (U.S. 20170225454)

	Eiseman et al. discloses, with regards to claim:
	1. A system, comprising: 
a plurality of nozzles (fig. 1) to eject fluid onto a printing surface (12) to create a print output; 
a vision system [0078] to detect a visual discontinuity in the print output and to identify, based on the visual discontinuity, a faulty nozzle of the plurality of nozzles that is a source of the visual discontinuity; 

Eiseman et al. does not expressly disclose a controller and a fluid ejection array controller to control ejection of fluid by the faulty nozzle and the alternate nozzle.
However, Ben-zur et al. discloses controllers (120) to modify a print mask (122) to compensate for failed nozzles, and fluid ejection array controllers (124) to drive the nozzles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller and a fluid ejection array controller in the invention of Eiseman et al. for the purpose of providing circuitry to control the ejection from the nozzles.
Eiseman as modified does not disclose:
Wherein the time coincides with at least one selected from a group of:
A frame boundary between adjacent pages of the print output, a splice event comprising a seam in the printing surface, and a job change of the system. 
Yoshida discloses that detection of the faulty nozzle in the middle of the recording process such as for every one passage (reciprocation of ink jet head 100) or for every plurality of passages, for every one recording sheet P in one job, and may be performed for every one job.
Yoshida establishes that selecting intervals for detection or compensation was well within the ordinary skill level in the art. 

The combination discloses that:
2. The system of claim 1, wherein the system is a packaging web press, and the plurality of nozzles is arranged on a print head of the packaging web press [0075].
3. The system of claim 1, wherein fluid ejection array controller is further to control a speed at which the plurality of nozzles fires under an instruction from the controller (the device inherently controls a speed of ejection of the fluid since it ejects the fluid at some speed).
Eiseman et al. does not disclose, with regards to claim:
4. The system of claim 1, further comprises: 
a memory accessible to the controller to store a mask, wherein the mask comprises a data structure representing a fluid ejection device on which a subset of the plurality of nozzles is located, and the mask indicates which nozzles of the subset eject fluid and which nozzles of the subset do not eject fluid.
However, Ben-zur et al. discloses a memory accessible to the controller to store a mask, wherein the mask comprises a data structure representing a fluid ejection device on which a subset of the plurality of nozzles is located, and the mask indicates 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the mask of Ben-zur et al. into Eiseman et al. for the purpose of providing an efficient memory architecture to control the firing of the nozzles. 

Claims 6, 7, 9, 14 and 15 are rejected for similar reasons as the claims above.
With regards to claim 8, Eiseman et al. discloses:
8. The non-transitory machine-readable storage medium of claim 6, wherein the speed is slower than a speed at which the system is currently operating ( [0078], the redundant nozzles are a supplement to the operative primary set nozzles, [0043], such that when the redundant nozzles are instead used to replace the failed nozzle, print speed is slowed as less nozzles are printing).
With regards to claim 13, Eiseman et al. discloses:
13. The non-transitory machine-readable storage medium of claim 6, wherein an implementation of the first signal by the first fluid ejection array controller and an implementation of the second signal by the second fluid ejection array controller results in a reduced number of nozzles ejecting fluid relative to a number of nozzles currently ejecting fluid [0078].
With regards to claim 16, Eiseman et al. does not expressly disclose an image capturing device and a communication device for sending signals to the controller. 
However, Ben-Zur discloses an image capturing device and a communication device for sending signals to a controller [0079]. 

Claim 18 is rejected for similar reasons as claim 4. 
Claim 19 is rejected for similar reasons as claim 8. 
With regards to claim 20 and 21, the combination teaches that the location of the faulty nozzle is identified based on a location of a visual discontinuity since the faulty nozzle is located and replaced with an alternate nozzle. 
With regards to claim 20, since the faulty nozzle and the alternate nozzle are located at different positions, they are controlled at different times. 
With regards to claim 22, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to disable the nozzle at a first time, which is different from a second time where complementary recording is performed.
The reason for the modification would have been to immediately disable a faulty nozzle upon detection to prevent damage to the nozzle or poor image quality, leaving time to subsequently modify the print mask to compensate for the faulty nozzle.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiseman in view of Ben-zur et al. and Yoshida, as applied above, and further in view of U.S. 6,371,590 B1 to Hah.
Eiseman as modified does not disclose, with regards to claim:
5. The system of claim 1, further comprising: 
an alert mechanism to notify a human operator of the faulty nozzle.
However, Hah discloses alerting an operator of a faulty nozzle (column 2, lines 1-3).
. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The Applicant argues that Yoshida performs detection of abnormalities for adjusting an estimate as to when the device will run out of ink and is not interested with minimizing visual discontinuities in the print output due to a head malfunction.
	Relevant passages of Yoshida are reproduced below:
[0424] In addition, in the second method or the third method, the detection of the faulty nozzle for calculating the amount of unused liquid Nu1 may be performed in the middle of the recording process. For example, the ink jet head 100 moves to the non-recording area NA between ejection operations of liquid drops on the recording sheet P, and when the ink jet head 100 is arranged in a position in which the liquid receiving portion 73 can receive the liquid drops ejected from the nozzle 110, the ejection abnormality detecting section 10 detects the ejection abnormality. The detection of the faulty nozzle in the middle of the recording process may be performed a plurality of times in the middle of recording process. For example, the detection of the faulty nozzle in the middle of the recording process may be performed for every one passage (reciprocation of ink jet head 100) or for every plurality of passages, may be performed for every one recording sheet P in one job, and may be performed for every one job.
[0425] In a case where the detection of the faulty nozzle is performed in the middle of the recording process, the amount of unused liquid Nu1 may be corrected according to the time at which the faulty nozzle is detected. For example, in a case where the nozzle 110, which was normal at the time of the first detection, becomes the faulty nozzle in the middle of the recording process, a liquid amount per liquid drop, which is used as a multiplier in the calculating step, may be decreased. In a case 110, the minimum amount of liquid drop may be used as a multiplier for the faulty nozzle detected in the middle of the recording process.
[0426] In addition, in a case of performing the complementary printing (interpolation printing) for supplementing the liquid drops supposed to be ejected from the faulty nozzle with liquid drops ejected from the nozzles 110 in the vicinity of the faulty nozzle while detecting the faulty nozzle before or in the middle of the recording process, it is preferable that the amount of liquid drop supposed to be ejected from the faulty nozzle be not included in the amount of unused liquid Nu1. In addition, in a case where the proportion of faulty nozzles detected in the middle of the recording process exceeds a predetermined value (for example, 50%), a user may be notified that the proportion exceeds the predetermined value or the recording process may be stopped according to an instruction from the user. In addition, in a case where the recording process is stopped, it is preferable that the liquid usage amount Ua1 before the stopping be calculated and the residual amount Ra1 after the recording process be calculated by subtracting the calculated liquid usage amount Ua1 from the current residual amount Ra0.

	[0426] discusses performing complementary printing, which is equivalent to ceasing ejection by the failed nozzle and commencing ejection by another nozzle, while detecting the faulty nozzle before or in the middle of the recording process. 
	Therefore, the Applicant’s arguments that Yoshida is not concerned with minimizing visual discontinuities due to the malfunction is not persuasive. 
	Additionally, Yoshida suggest that both the detection and compensation occur in the middle of the recording process. 
The obvious rejection also uses the general teachings of Yoshida, which perform detection at the defined intervals, to establish that it would have been within the ordinary skill level to perform detection, as well as compensation for minimizing visual discontinuities, at the claimed intervals. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896